TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 16, 2014



                                       NO. 03-11-00703-CV


                       Texas Alcoholic Beverage Commission, Appellant

                                                  v.

                           American Legion Knebel Post 82, Appellee




           APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
          AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                        OPINION BY JUSTICE ROSE




This is an appeal from the summary judgment signed by the district court on October 14, 2011.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the district court’s summary judgment. Therefore, the Court reverses the district court’s

summary judgment and remands the case for further proceedings. We affirm the district court’s

partial denial of Texas Alcoholic Beverage Commission’s plea to the jurisdiction. The appellee

shall pay all costs relating to this appeal, both in this Court and the court below.